Citation Nr: 1814217	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  09-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine, prior to November 21, 2011, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing in March 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In an April 2014 decision, the Board granted the Veteran his current 40 percent rating for his lumbar spine condition, beginning on November 21, 2011, and denied entitlement a rating in excess of 10 percent prior to November 21, 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2015 order, the Court granted the parties' joint motion for remand and, in pertinent part, vacated the Board's decision to deny a rating in excess of 10 percent for a low back condition prior to November 21, 2011 and one in excess of 40 percent thereafter, and remanded these issues to the Board for further evidentiary development.

The Board remanded the case in May 2015 in order to enforce compliance with the directives of the joint motion for remand. 

In December 2015, the Board again remanded the issue on appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With great regret, the Board finds that it must again remand the issue on appeal.  In February 2017, the Board received correspondence indicating that the Veteran was filing for disability benefits from the Social Security Administration (SSA). While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the AOJ must obtain and associate with the claims file copies of any SSA disability determinations and all medical records underlying any such determinations, following the current procedures prescribed in 38 C.F.R. § 3.159  (c) with respect to requesting records from Federal facilities.

Additionally, since the Veteran's most recent VA evaluation of the severity of his back condition in July 2015 (opinions obtained in March 2016 and May 2017 did not provide a description of the current severity of the Veteran's back disability), the Veteran has applied for (and was granted) a TDIU, in part, due to his service-connected back condition.  As the evidence suggests a worsening of the Veteran's low back disability that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all records from the Social Security Administration to include all determinations of disability benefits and any underlying records used in reaching the determination.  The records should be associated with the claims folder.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2. Undertake appropriate efforts to obtain any relevant VA treatment records that have not already been associated with the claim file.

3. Upon completion of the above-directed development, schedule the Veteran for an examination to determine the current level of severity of his service-connected low back disability, including any testing deemed necessary.  

The examiner is asked to note the range of motion for the thoracolumbar spine, including where pain begins both subjectively and objectively.  The examiner should also discuss whether the Veteran's back condition requires periods of prescribed bed rest and, if so, for what duration during a 12-month period.

Rationales should accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

4. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




